Citation Nr: 1027964	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-30 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for thyroid follicular adenoma 
as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker






INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from November 1950 to 
November 1952 and also served in the Florida Army National Guard 
from 1980 to 1987 with periods of active and inactive duty for 
training.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that confirmed and continued denial of the Veteran's 
claim for service connection for thyroid follicular adenoma as 
due to exposure to ionizing radiation.

By way of procedural history, the record reveals that an 
unappealed January 1995 rating decision denied entitlement to 
service connection for a follicular adenoma of the thyroid as due 
to exposure to ionizing radiation.  In May 1996, the Veteran 
submitted a written request to reopen his claim and, in an 
October 1996 rating decision, the RO again denied service 
connection for a thyroid follicular adenoma.  In a May 1997 
written statement, the Veteran requested to reopen his claim, and 
submitted new medical evidence.  Upon receipt of revised dose 
estimates from the Defense Threat Reduction Agency (DTRA), the RO 
denied the claim in a January 2000 rating decision.  However, in 
a December 2003 letter, the RO advised the Veteran that radiation 
doses provided by DTRA may have been underestimated and that 
revised dose estimates were required in his case.  In July 2007 
the RO received the revised dose estimates and additional 
information and denied the claim in the November 2007 rating 
decision, from which the Veteran perfected an appeal.  


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation during his 
participation as an observer at Operation TUMBLER-SNAPPER in 
April 1952 while on active duty.

2.  The objective and probative evidence of record weighs against 
a finding that the Veteran's thyroid follicular adenoma is 
related to his period of active duty, including exposure to 
ionizing radiation.


CONCLUSION OF LAW

A thyroid follicular adenoma was not incurred in or aggravated by 
the Veteran's active duty and is not due to exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009): 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. 
Cir., 2004).  By letters dated in December 2003 and April 2006, 
the RO essentially advised the Veteran of VA's notification and 
duty to assist obligations.  An April 2009 letter regarding his 
other claims more specifically addressed the VCAA notice 
obligations.  The U.S. Supreme Court has held that an error in 
VCAA notice should not be presumed prejudicial, and that the 
burden of showing harmful error rests with the party raising the 
issue, to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has 
not demonstrated any prejudicial or harmful error in VCAA notice.  
The claim was readjudicated in a January 2010 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Veteran's service treatment records for his active 
duty from 1950 to 1952 are apparently unavailable and were 
evidently destroyed in a fire in 1973, although some daily sick 
reports dated in 1952 were obtained, as were records for his 
Florida Army National Guard service.  The Board finds that 
further efforts to locate the records would be futile. The Board 
is mindful that, in a case such as this, where some service 
medical records are unavailable, there is a heightened obligation 
to explain our findings and conclusions and to consider carefully 
the benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
While it is unfortunate that some of the Veteran's service 
medical records are unavailable, the appeal must be decided on 
the evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened duty in mind. 

The case law does not, however, lower the legal standard for 
proving a claim for service connection but, rather, increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).

The Veteran's VA and non-VA medical treatment records were 
obtained, to the extent possible; and he has not identified any 
relevant private medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  

Consistent with the special development procedures outlined in 
38 C.F.R. § 3.311(a) and (c), in July 2007, the DTRA provided 
revised dose estimates regarding the Veteran's exposure to 
ionizing radiation in service; and, in October 2007, opinions 
were obtained from the VA Chief Public Health and Environmental 
Health Officer (for the Under Secretary for Health) and the VA 
Director of Compensation and Pension Service (Under Secretary for 
Benefits).  The Board concludes that these opinions are adequate 
for rating purposes as the claims file was reviewed, the 
examiners reviewed the pertinent history, provided clinical 
findings and diagnoses from which the Board can reach a fair 
determination.  The records satisfy 38 C.F.R. § 3.326.  

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

II.	Service Connection

The Board has reviewed all the evidence in the Veteran's claims 
files that includes his written contentions, available service 
treatment and personnel records, private and VA medical records 
and examination reports, dated from 1979 to 2007, VA examination 
reports, and lay statements.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail. 
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claims files shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).

The Veteran seeks service connection for a thyroid follicular 
adenoma that he asserts is due to his exposure to ionizing 
radiation in service.  The Board initially notes that the Veteran 
is a physician who evidently practiced medicine for many years 
(see e.g., October 2009 VA examination report) and acknowledges 
that the Veteran is competent to report his symtoms.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994).  However, there is no evidence that he 
has the specialized medical expertise needed to render a 
professional opinion as to the etiology of his claimed thyroid 
follicular adenoma that is the subject of this appeal.  See Black 
v. Brown, 10 Vet. App. 279, 284 (1997); cf. Goss v. Brown, 9 Vet. 
App. 109, 113 (1996).

Medical evidence of record includes September 1991 private 
medical records with a pathology report indicating that the 
Veteran had a follicular adenoma of the thyroid that was 
surgically removed.  The neoplasm was initially believed benign, 
although further clarification was sought.  It was described as 
benign in August 1996 and April 1997 signed statements from 
D.E.C., M.D., and R.V. F., M.D., respectively.  The Veteran 
claims this disorder is the result of his exposure to ionizing 
radiation that occurred during his period of military service.

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a Veteran is 
entitled to disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by active 
military duty.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by three different methods.  See Hilkert v. West, 
11 Vet. App. 284, 289 (1998).

First, if a veteran exposed to radiation during active duty later 
develops one of the diseases listed in 38 C.F.R. § 3.309(d), a 
rebuttable presumption of service connection arises.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  These 
diseases are ones in which the VA Secretary has determined that a 
positive association with radiation exposure exists.

Second, service connection may be established if a radiation- 
exposed veteran develops a "radiogenic disease" (one that may be 
induced by ionizing radiation, either listed at 38 C.F.R. § 
3.311(b) or established by competent scientific or medical 
evidence to be radiogenic disease), if the VA Undersecretary for 
Benefits determines that a relationship in fact exists between 
the disease and the veteran's exposure in service.  When a claim 
is based on a disease other than one of those listed in 38 C.F.R. 
§ 3.311(b)(2), VA shall nevertheless consider the claim under the 
provisions of 38 C.F.R. § 3.311 provided that the claimant has 
cited or submitted competent scientific or medical evidence that 
the claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b).

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus between 
the claimed condition and exposure to ionizing radiation during 
active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994); see also Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or on 
active duty for training or inactive duty training, participated 
in a radiation-risk activity.  There are a number of activities 
defined as a "radiation-risk activity" including, but not limited 
to, onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 1946; 
or internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupational 
forces in Hiroshima or Nagasaki during the period from August 6, 
1945 through July 1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2009).

Diseases presumptively service-connected for radiation-exposed 
veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d)(2), consist of twenty-one types of cancer.  38 
U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" 
under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the 
presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the 
veteran may still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation in 
service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following: cancer, including all forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia, multiple 
myeloma, and lymphomas other than Hodgkin's disease; parathyroid 
adenoma; tumors of the brain and central nervous system, non- 
malignant thyroid nodular disease, and posterior subcapsular 
cataracts.  38 C.F.R. § 3.311(b)(2) (2009).  Additionally, if a 
claim is based on a disease other than one of those listed in 
paragraph (b)(2), VA shall nevertheless consider the claim under 
the provisions of 38 C.F.R. § 3.311 provided that the veteran has 
cited or submitted competent scientific or medical evidence that 
the claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b)(4).  Polycythemia vera will be considered a radiogenic 
disease under the provisions of paragraph (b)(4).  38 C.F.R. § 
3.311(b)(3).

Under the special development procedures in § 3.311(a), dose data 
will be requested from the Department of Defense in claims based 
upon participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of Hiroshima 
or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 
3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires 
that a request be made for any available records concerning the 
veteran's exposure to radiation.  These records normally include 
but may not be limited to the veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141), if maintained, 
service medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation of 
a dose estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

Following receipt of a dose assessment, the VA Under Secretary 
for Benefits shall consider the claim with reference to the 
following factors: (1) the probable dose, in terms of dose type, 
rate and duration as a factor in inducing the disease, taking 
into account any known limitations in the dosimetry devices 
employed in its measurement or the methodologies employed in its 
estimation; (2) the relative sensitivity of the involved tissue 
to induction, by ionizing radiation, of the specific pathology; 
(3) the veteran's gender and pertinent family history; (4) the 
veteran's age at time of exposure; (5) the time-lapse between 
exposure and onset of the disease; and (6) the extent to which 
exposure to radiation, or other carcinogens, outside of service 
may have contributed to development of the disease.  38 C.F.R. § 
3.311(c) and (e).  In making its determination, an advisory 
opinion may be requested from the VA Under Secretary for Health.  
38 C.F.R. § 3.311(c)(1).

With regard to the various theories of entitlement as described 
above, the Board observes that the Veteran's claimed disorder is 
not among those listed as diseases entitled to presumptive 
service connection under 38 C.F.R. § 3.309(d).  See also 38 
U.S.C.A. § 1112(c).  As such, the Board need not consider whether 
presumptive service connection based on ionizing radiation 
exposure is warranted.  However, thyroid follicular adenoma may 
be considered a radiogenic disease for the purposes of 
consideration under 38 C.F.R. § 3.311(b) (as a non-malignant 
thyroid nodular disease) and the special development procedures 
in 38 C.F.R. § 3.311 apply to the Veteran's claim.  See 38 C.F.R. 
§ 3.311(b). 

According to a September 1992 letter from the Defense Nuclear 
Agency (DNA), in 1952, the Veteran observed Shot CHARLIE of 
Operation TUMBLER-SNAPPER.  There was no record of his radiation 
exposure but a scientific reconstruction indicated that he would 
have received a probable dose of 0.019 rem gamma (upper bound 
dose of 0.029 rem gamma).  His internal exposure potential and 
committed dose to the thyroid were less than 0.150 rem.

In a June 1994 memorandum, the VA Assistant Chief Medical 
Director for Environmental Medicine and Public Health, reviewed 
the available evidence and noted that medical literature 
indicated that the thyroid appeared at risk for radiogenic tumors 
at doses as low as 20 rads.  It was further noted that the 
Veteran's dose estimate was lower than the cited value so it was 
unlikely than his disease could be attributed to exposure to 
ionizing radiation in service.
 
In a July 1997 letter to the VA Director of Compensation and 
Pension Service (Director of C & P), the RO confirmed that the 
Veteran was present at Operation TUMBLER-SNAPPER and observed 
SHOT CHARLIE on April 22, 1952 when he was 24 years old, but the 
DNA indicated that there was no record of exposure for him.  It 
was indicated that he would have received a probable dose of 
0.019 rem gamma (upper bound dose of 0.029 rem gamma).  His 
internal exposure potential was less than 0.150 rem (50-year) 
committed dose equivalent to the bone.  The corresponding 
committed dose to the thyroid was less than 0.150.  It was 
further noted that the Veteran was diagnosed with follicular 
neoplasm of the left lobe of the thyroid that began in September 
1991, approximately 39 years after his exposure.  He had no 
pertinent family history of cancer, was a non-smoker, and claimed 
no exposure to other carcinogenic agents.  An opinion was 
requested.

In an August 1997 memorandum, the VA Director of C & P provided a 
Radiation Review under 38 C.F.R. § 3.311, noted the opinions 
provided by Drs. R.N.A. and R.V.F. to the effect that there was a 
definite relationship between the Veteran's exposure to ionizing 
radiation in service and development of thyroid adenoma.  A new 
dose estimate was needed.

In a February 1999 response, the DTRA noted that the Veteran was 
a confirmed participant of Operation TUMBLER-SNAPPER and provided 
a Radiation Dose Assessment for him plus a report regarding that 
Operation.  The Radiation Dose Assessment indicates that he was 
an observer at Shot CHARLIE.  The Veteran had two potential 
sources of radiation exposure: from radiation (gamma and neutron) 
produced at the time of the CHARLIE detonation or shortly 
thereafter (commonly referred to as initial radiation); and 
residual gamma radiation emitted by fallout and/or neutron 
induced radioactivity during his pre-shot and post-shot presence 
in the forward area while an observer at Shot CHARLIE.  During 
Operation TUMBLER-SNAPPER, there was no measurable fallout at 
Camp Desert Rock (CDR) an Army facility 1-2 miles from the Nevada 
Test Site.  Thus, there was no dose associated with his being 
billeted or working at CDR.  

Further, the Veteran reported that he was not issued a film 
badge.  No dosimetry was available for the Veteran or the other 
CHARLIE observers.  Reconstruction dose estimates indicated that 
his initial gamma and neutron doses together were less than 0.001 
rem.  His residual radiation intensities around ground zero (GZ) 
were neutron-induced and less than 0.1 roentgen per hour.  His 
residual radiation dose at CHARLIE was 0.019 rem.  The external 
dose summary was neutron: 0.000 rem and gamma: 0.019 
reconstruction (CHARLIE observer).  Total was 0.1 (upper bound 
0.1).  The internal dose to the Veteran's thyroid and other 
organs was 0.0 rem.

A June 1999 memorandum from the VA Chief Public Health and 
Environmental Officer is to the effect that it was unlikely that 
the Veteran's thyroid adenoma could be attributed to exposure to 
ionizing radiation.  The DTRA estimate was noted and that medical 
studies showed that that there as a 1 percent probability that 
development of thyroid adenoma could be attributed to a radiation 
dose of about 0.1 rad.  The private medical opinions submitted by 
the Veteran were also noted and that there was agreement with the 
comments that implied that any exposure to ionizing radiation may 
carry some risk of neoplasia.  This medical specialist said that 
the probability that radiation was responsible should be small 
when the radiation dose was very low, as estimated above.  

In a June 1999 memorandum, the VA Director of C & P opined that 
there was no reasonable possibility that the Veteran's disability 
was the result of his exposure to ionizing radiation in service.

Then, in a December 2003 letter, the RO advised the Veteran that 
radiation doses provided by the DTRA may have been underestimated 
and that revised dose estimates were required in his case.  

In a July 2007 response to the RO's inquiry, the DTRA said that 
the doses that the Veteran could have received during his 
participation in Operation TUMBLER-SNAPPER were not more than : 
external gamma dose: 16 rem; external neutron dose: 0.05 rem; 
internal committed dose to the thyroid (alpha): 0.1 rem; and 
internal committed dose to the thyroid (beta + gamma): 7 rem.

In an October 2007 memorandum to the Under Secretary for Health, 
the VA Director of C & P recounted the Veteran's history as 
detailed above, and the opinions provided by Drs. D.C. and 
R.V.F., in August 1996 and April 1997, respectively.  The new 
dose estimates were provided and an opinion was requested 
regarding the likelihood that the Veteran's thyroid adenoma was 
due to exposure to radiation in service.

In an October 2007 memorandum to the Under Secretary for Health, 
the VA Chief Public Health and Environmental Hazards Officer 
noted that the Interactive Radioepidemiological Program (IREP) of 
the National Institute for Occupational Safety and Health (NIOSH) 
(available on the Internet at http://198.144.166.6/irep_niosh/) 
did not address benign thyroid nodules, adenomas, or goiters.  
However, based on a study of Japanese atomic bomb survivors, it 
was estimated that there may be about a 19 percent likelihood 
that benign thyroid nodular disease could have been caused by the 
dose of radiation to which the Veteran was exposed (citing 
Imaizumi, et al., Radiation dose-response relationships for 
thyroid nodules and autoimmune thyroid disease in Hiroshima and 
Nagasaki atomic bomb survivors 55-58 years after radiation 
exposure, JAMA, March 1, 2006, page 1020, Figure 3).  In light of 
the above, this VA medical specialist opined that it was 
"unlikely that the [V]eteran's follicular adenoma of the thyroid 
can be attributed to exposure to ionizing radiation in service".  
38 C.F.R. § 3.311(c)(1).

In an October 2007 advisory opinion, the Director of C & P 
concluded that "there was no reasonable possibility" that the 
Veteran's follicular adenoma of the thyroid resulted from his 
exposure to ionizing radiation in service.

As an initial matter, the Board must determine whether the 
Veteran was exposed to ionizing radiation during his military 
service.  As set forth above, the DNA and DTRA confirmed the 
Veteran's participation as an observer in Operation TUMBLER-
SNAPPER, in April 1952 in Nevada.

Evidence of radiation exposure, by itself, however, is not 
sufficient to award service connection.  Rather, there must be 
some indication that the Veteran's claimed thyroid follicular 
adenoma is somehow related to in-service exposure to ionizing 
radiation. See 38 C.F.R. § 3.303(d).  Here, the Board is of the 
opinion that the preponderance of the probative and competent 
medical and other evidence of record is against the Veteran's 
claim.  The medical evidence in the present case fails to 
demonstrate any such relationship.  The Board acknowledges that 
the Veteran is a physician; however, there is no evidence that he 
has the specialized medical expertise needed to render a 
professional opinion as to the etiology of his claimed thyroid 
follicular adenoma that is the subject of this appeal.  See Black 
v. Brown, 10 Vet. App. at 284; Goss v. Brown, 9 Vet. App. at 113.  
As he has never contended that his disorder first manifested 
during service and the first competent evidence of thyroid 
follicular adenoma is nearly 40 years after his discharge from 
active service, post-service, the Board finds that service 
connection is also not warranted under 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a) or (b).

In support of his claim, the Veteran points to three private 
medical opinions rendered in 1996 and 1997.  In August 1996, Dr. 
D.E.C. said that "thyroid adenomas...are a known consequence of 
radiation exposure" and "it is impossible to say that [the 
Veteran's] recent adenoma may not have been a direct consequence 
of such exposure [to ionizing radiation]".  In April 1997, Dr. 
R.V.F. an endocrinologist, opined that "it is certainly within 
the realm of medical probability that atomic bomb-relation 
exposure may have contributed" to the Veteran's thyroid 
follicular neoplasm.  In May 1997, Dr. R.N.A., a radiologist, 
stated that "clearly" the Veteran's exposure to radiation 
"could be" responsible for his development of a follicular 
adenoma.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  In so doing; the Board 
may accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995). The Board is mindful that it cannot make our own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Thus, the weight to be accorded the various items of 
evidence in this case must be determined by the quality of the 
evidence, and not necessarily by its quantity or source.

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinion 
provided in October 2007 by the VA Chief Public Health and 
Environmental Hazards Officer.  This medical specialist had the 
opportunity to review the Veteran's medical records regarding the 
diagnosis of thyroid follicular adenoma and the revised dose 
estimates provided by the DTRA in July 2007.

Significantly, in 2007, the VA Chief Public Health and 
Environmental Officer stated that the IREP of NIOSH did not 
address benign thyroid nodules, adenomas, or goiters.  This 
physician said that, based on a study of Japanese atomic bomb 
survivors, it was estimated that there may be a 19 percent 
likelihood that benign thyroid nodular disease could have been 
caused by the dose of radiation to which the Veteran was exposed 
and cited the scientific research on which he relied.  The VA 
medical officer concluded it was unlikely that the Veteran's 
follicular adenoma of the thyroid can be attributed to exposure 
to ionizing radiation in service.  In an October 2007 advisory 
opinion, the Director of C & P opined that there was no 
reasonable possibility that the Veteran's claimed follicular 
adenoma of his thyroid resulted from radiation exposure in 
service.

As to the August 1996 opinion of Dr. D.E. C., and the April and 
May 1997 opinions of Drs. R.V.F. and R.N.A., respectively, who 
diagnosed thyroid follicular adenoma related to service, the 
Board finds that, given the professional expertise of the Chief 
Public Health and Environmental Hazards Officer, his opinion 
carries more weight than that of Dr. D.E.C., an internist, and 
Drs. R.V. F. and R.N.A., an endocrinologist and a radiologist, 
respectively.  

Certainly, the VA and private medical opinions submitted by the 
Veteran show agreement with the comments that implied that any 
exposure to ionizing radiation may carry some risk of neoplasia.

Notably, however, Dr. D.E.C., in August 1996, only said that 
thyroid adenomas and other thyroid pathologies were a known 
consequence of radiation exposure and it was impossible to say 
that the Veteran's recent adenoma may not have been a direct 
consequence of such exposure.  Nor was Dr. R.V. F., the 
endocrinologist, more specific in his April 1997 opinion and 
stated that "[w]hether or not there is a relationship between 
[the Veteran's exposure to radiation and development of a thyroid 
follicular neoplasm] is not entirely certain".  This physician 
opined that it was "certainly within the realm of medical 
probability that atomic bomb-related radiation exposure may have 
contributed to the subsequently development" of the Veteran's 
thyroid follicular adenoma. 

Similarly, in May 1997, Dr. R.N.A. said that without a radiation 
protection badge, the Veteran's exact exposure to radiation was 
based upon approximations.  The physician said that using current 
"ALARA" standards for radiation protection, "clearly [the 
Veteran's] exposure could be responsible for his development of a 
follicular adenoma" during service.  The physician said that the 
Veteran "could have clearly been exposed to a dose of radiation 
in the less than 20 rad range".

However, service connection may not be predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; see Perman 
v. Brown, 5 Vet. App. 237, 241 (1993) (an examining physician's 
opinion to the effect that he cannot give a "yes" or "no" answer 
to the question of whether there is a causal relationship between 
one disorder and another is "non- evidence"); Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative).  While 
an absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, a doctor's opinion phrased 
in terms tantamount to "may" be related to service is an 
insufficient basis for an award of service connection because 
this is for all intents and purposes just like saying the 
condition in question just as well "may or may not" be related to 
service.  

The Board is persuaded that the VA Chief Public Health and 
Environmental Officer's October 2007 opinion is most persuasive 
in that this physician provided an opinion that was based upon 
the most current scientific research and the revised dose 
estimates provided by the DTRA in July 2007.  It is also entirely 
consistent with the opinions rendered by VA medical officers in 
1994 and 1999.

As to the opinion of Dr R.N.A., the radiologist, while his 
opinion was more specific, his opinion was based upon a history 
provided by the Veteran.  The physician said that the Veteran's 
current condition was related to active duty.  However, as set 
forth in detail above, there is no evidence, certainly no medical 
evidence, that the Veteran had thyroid follicular adenoma related 
to active service.  This physician based his findings on outdated 
dose estimates and medical research to conclude that the 
Veteran's exposure to ionizing radiation "could be responsible" 
for his subsequent development of a thyroid follicular adenoma.  

Thus, Dr. R.N.A.'s opinion, though doubtless sincerely rendered, 
is for that reason not accorded great weight by the Board.  See 
Bloom v. West, Black v. Brown, supra.

On the other hand, the VA Chief Public Health and Environmental 
Officer in October 2007 noted the Veteran's most current dose 
estimates obtained from the DTRA.  This medical specialist said 
that benign thyroid nodules, adenomas, or goiters were not 
addressed in the IREP of the NIOSH.  But, this physician noted 
that, based on a study of Japanese bomb survivors, it was 
estimated that there may be about a 19 percent likelihood that 
benign thyroid nodular disease could have been caused by the dose 
radiation to which the Veteran was exposed.  The VA specialist 
concluded that it was unlikely that the Veteran's follicular 
adenoma of the thyroid could be attributed to ionizing radiation 
exposure in service.  This opinion is entirely consistent with 
that rendered by Chief Public Health and Environmental Officer in 
1999.

Thus, the probative and objective medical opinion of record 
demonstrates that the Veteran's thyroid follicular adenoma is not 
related to his period of active military service including 
exposure to ionizing radiation.

Accordingly, the preponderance of the probative medical and other 
evidence is against the claim of entitlement to service 
connection for thyroid follicular adenoma.

In further support of his claim, the Veteran has submitted 
medical literature and Internet articles regarding the varied 
effects of exposure to radiation.  The Board notes, however, that 
the medical literature contains no specific findings pertaining 
to this Veteran's manifestation of a thyroid follicular adenoma.  
See e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise 
evidence cannot provide speculative generic statements not 
relevant to the veteran's claim," but, "standing alone," must 
include "generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.")  See also Sacks v. West, 
11 Vet. App. 314, 317 (1998).  The Board is sympathetic to the 
Veteran's claim.  However, the Board finds that a preponderance 
of the probative and objective evidence of record is against his 
claim, consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for thyroid follicular adenoma as due to 
exposure to ionizing radiation is denied.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


